o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c february cc psi b06 conex-102095-12 number release date uil 179d the honorable fred upton member u s house of representatives centre suite ship street st joseph mi attention ------------------------ dear congressman upton this letter responds to your inquiry dated date on behalf of your constituent who asked about tax incentives for lighting property your constituent is a small_business owner who is interested in upgrading to more energy efficient lighting fixtures and light bulbs in several of his stores your constituent may be eligible for a tax deduction for the cost of the energy efficient lighting property if the installation of the property will achieve a specified level of reduction in annual energy and power costs of the commercial building see enclosed sec_179d of the internal_revenue_code under sec_179d a taxpayer who owns or is a lessee of a commercial building may claim a deduction for part or all of the cost of depreciable_property that the taxpayer installed as part of the commercial building’s interior lighting systems heating cooling ventilation and hot water systems or building envelope the taxpayer must place the property in service by a taxpayer could be eligible for the deduction in one of the following ways the interior lighting system is certified to reduce the total annual energy and power costs for the combined use of the building’s heating cooling ventilation hot water and interior lighting systems by at least percent as compared to a reference building that meets the minimum requirements of standard standard refers to ansi ashrae iesna standard energy standard for buildings except low-rise residential buildings developed for the american national standards institute by the american society of heating refrigerating and air conditioning engineers and the illuminating engineering society of north america as in effect on date conex-102095-12 the maximum amount of the deduction for any building for any taxable_year cannot exceed the excess if any of the product of dollar_figure multiplied by the square footage of the building over the aggregate amount of the deductions under sec_179d for the building in all prior taxable years partially qualifying the interior lighting system is certified to reduce the total annual energy and power costs by at least percent the law allows a partial deduction of up to dollar_figure rather than dollar_figure per square foot interim lighting rule the interior lighting system is certified to achieve a reduction in lighting power density of at least percent of the minimum requirements in table or table of standard the deduction is equal to the applicable_percentage of the deduction otherwise allowable under sec_179d the applicable_percentage for the building is percent if the lighting system achieves at least percent reduction in lighting power density if the reduction is less than percent the applicable_percentage for the building is percent reduced at a rate of percentage points per percentage_point by which percent exceeds the percentage reduction in lighting power density additionally the maximum amount of deduction allowed is same as above we issued notice_2006_52 and notice_2008_40 to provide guidance about the energy efficient commercial buildings deduction and i am enclosing these notices the notices provide in depth information about the certification procedure qualified individuals who can provide a certification qualified_computer_software used to prepare a certification and other important guidance although your constituent should refer to the notices in their entirety in particular section dollar_figure of notice_2006_52 and sec_5 and of notice_2008_40 which describe energy efficient lighting property and the interim lighting rule as well as certification requirements may be helpful additionally please see section of notice_2008_40 that describes the updated percentages for partially qualifying property i hope this information is helpful if your constituent or you have additional questions about sec_179d or the notices please contact -------------------- or me at ---- ----------------- for further assistance charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries sincerely enclosures
